Case 1:20-cr-00010-LO Document 20 Filed 07/16/20 Page 1 of 3 PageID# 208



                  UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF VIRGINIA
                            (Alexandria Division)

UNITED STATES OF AMERICA,                     )
                                              )
                                              )
       v.                                     )       Case No. 1:20-cr-00010-LO-1
                                              )       The Honorable Liam O’Grady
                                              )       Sentencing Hearing: July 21, 2020
CHARLES O’NEIL,                               )
                                              )
                       Defendant.             )

       DEFENDANT CHARLES O’NEIL’S MOTION TO WITHDRAW
     HIS MEMORANDUM IN AID OF SENTENCING FILED AT ECF 19
  AND INCORPORATED MEMORANDUM OF POINTS AND AUTHORITIES

       Defendant Charles O’Neil, by and through his undersigned counsel, hereby

respectfully moves to withdraw his Memorandum in Aid of Sentencing, filed at ECF 19.

The Memorandum in Aid of Sentencing filed at ECF 19 contains certain redactions. Mr.

O’Neil intended to file a motion for leave to file an unredacted Memorandum in Aid of

Sentencing under seal, but after speaking with the Clerk’s Office, it is now clear that we

will not be able to meet the logistical requirements to do so by the filing deadline.

       Wherefore, for the foregoing reasons, Mr. O’Neil respectfully moves to withdraw

his Memorandum in Aid of Sentencing, filed at ECF 19.              Mr. O’Neil will file an

unredacted Memorandum in Aid of Sentencing within the filing deadline.
Case 1:20-cr-00010-LO Document 20 Filed 07/16/20 Page 2 of 3 PageID# 209



                                    Respectfully submitted,


                                        /s/ Steven J. McCool, Esq.
                                    STEVEN J. McCOOL
                                    Virginia Bar No. 89860
                                    McCOOL LAW PLLC
                                    1776 K Street, N.W., Suite 200
                                    Washington, D.C. 20006
                                    Telephone: (202) 450-3370
                                    Fax: (202) 450-3346
                                    smccool@mccoollawpllc.com

                                    Counsel for Charles O’Neil




                                   2
Case 1:20-cr-00010-LO Document 20 Filed 07/16/20 Page 3 of 3 PageID# 210



                           CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of July 2020, the foregoing was served upon

counsel of record by CM/ECF electronic filing.



                                                      /s/ Steven J. McCool
                                                   STEVEN J. McCOOL




                                           3
